Title: To James Madison from Tench Ringgold, 16 February 1815
From: Ringgold, Tench
To: Madison, James


        
          Department of War February 16th. 1815
        
        The enclosed brevet appointments to Major Macpherson are respectfully submitted to the consideration of the President, by order of the Secretary of War, with the accompanying letter from Major General Brown.
        It appears that General Brown, in his official communication to General Wilkinson detailing the action at French Creek on the St Lawrence in November 1813, particularly mentioned the conduct of Captain Macpherson, but that General Wilkinson either from motives of delicacy (Captain Macpherson being at that time in his family) or from unintentional neglect omitted to report it to General Armstrong. All which is respectfully submitted
        
          Tench Ringgold
        
      